Citation Nr: 0422082	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  96-26 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a disability of the right 
knee and ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to May 
1969.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Board remanded the 
case to the RO in March 1998 and again in September 2003 for 
additional development.  That development has been 
accomplished and the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the equitable disposition of his 
claim.

2.  The veteran injured his right knee and right ankle in 
September 1995 while playing softball.

3.  At the time of the injury, the veteran was an outpatient 
lodger at the Colmery-O'Neil VA Medical Center.

4.  The softball game in which the veteran injured his right 
knee and ankle was not a requirement of treatment but was a 
voluntary recreational activity provided to patients for 
their own enjoyment. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
disability of the right knee and ankle as a result of VA 
treatment have not been met.  38 U.S.C.A.           §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA compensation benefits for a 
disability involving his right knee and ankle as a result of 
an injury sustained during a softball game while residing at 
a VA Medical Center.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue on appeal, providing relevant 
VA law and regulations, the relevant facts, and an analysis 
of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000, during the course of this appeal.  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

First, the VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  In the present case, however, the veteran's 
claim was filed and initially denied prior to VCAA notice 
being provided to him.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in March 2004 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the most recent transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

As noted previously, the new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  By virtue of the 
March 2004 letter sent to the veteran, the Board finds that 
he was provided with every opportunity to identify and submit 
evidence in support of his claim.  Although the VCAA notice 
letter does not specifically contain the fourth element, the 
Board finds the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim 
throughout development of the case at the RO.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  Moreover, pursuant to the Board's 
remand, VA obtained evidence to determine whether the injury 
at issue resulted from a recreational activity that was an 
incident of hospitalization for purposes of 38 U.S.C.A. 
§ 1151.  Therefore, the record is complete and the case is 
ready for appellate review.

II.  Discussion

The veteran's claim for compensation is premised on 38 
U.S.C.A. § 1151.  Under this provision, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) 
(language of statute was plain and did not require showing of 
fault).  Since the veteran filed his claim prior to that 
date, the only issue before the Board is whether he suffered 
additional disability as a result of  VA treatment.  See 38 
U.S.C.A.        § 1151(a)(1).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffering as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered. 38 C.F.R. § 3.353(c).

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the Court held 
that aggravation of a veteran's back condition after being 
struck by a motorized wheelchair while waiting for 
examination at a VA medical center was merely 
"coincidental" to treatment.  In other words, merely being 
present on the grounds of a VA facility does not place a 
veteran within the auspices of a section 1151 claim.  The 
Court concluded that section 1151 was not intended to 
compensate for disabilities that were merely coincidental 
with the receipt of VA treatment or which were the result of 
actions by the claimant.

In January 1997, VA's Office of General Counsel (OGC) issued 
an opinion which addressed the question of whether a 
recreational activity was a condition or incident of 
hospitalization for purposes of 38 U.S.C.A. § 1151.  
VAOPGCPREC 7-97.  The OGC concluded that an injury incurred 
due to recreational activity may be considered a result of 
hospitalization where VA requires or encourages participation 
in the activity, administers or controls the activity, or 
facilitates the activity in furtherance of treatment 
objectives.  On the other hand, if the recreational 
activities are merely provided as a service to patients for 
their own enjoyment, and VA does not directly supervise or 
control the activities, then there may be a basis for 
concluding that they are not a condition or incident of 
hospitalization.  In individual cases, the question whether 
an injury resulted from hospitalization is essentially an 
issue of fact to be determined by the factfinder upon 
consideration of all pertinent circumstances.  Id. 

The facts of this case show that the veteran injured his 
right knee while playing softball at the Colmery-O'Neil VA 
Medical Center.  A police report dated September 16, 1995, 
showed that two officers were flagged down at the VA softball 
field and told that a lodger had injured his leg.  The 
veteran was then taken to the hospital, where he was 
diagnosed with probable anterior cruciate ligament tear with 
questionable associated mediocollateral ligament tear of the 
right knee.  No diagnosis pertaining to the right ankle was 
provided.  It was noted that the injury occurred after the 
veteran had his right foot planted in place while attempting 
to turn. 

In a March 1996 letter, a VA physician stated that she had 
reviewed the claims file and that the evidence did not 
support the veteran's claim.  She stated that the records did 
not show any evidence of faulty, substandard or negligent 
care on the part of VA.  She explained that the clinical 
notes were not clear about whether there was any permanent 
injury from the claimed accident, since no conclusive 
diagnosis was documented.  She noted that "probable ligament 
injury or tears" were mentioned but never confirmed.  She 
also noted that there were various inconsistencies concerning 
the veteran's complaints.  For example, on November 14, 1995, 
one clinician stated, "I cannot explain [the] extent of his 
complaints," when the examination showed only minimal right 
ankle swelling.  The VA physician concluded that the overall 
evidence from the VA Medical Center did not support the 
veteran's claim. 

Pursuant to the Board's remand, the veteran was afforded a VA 
compensation examination in June 1998.  A physical 
examination of the right knee at that time revealed no 
effusion or laxity.  Drawer testing was negative.  The 
veteran was unable to bend his knee past 70 degrees of 
flexion because of pain.  However, he was able to bend it to 
90 degrees while sitting.  Crepitus was appreciated when 
manipulating the right patella.  X-rays of the knee taken in 
October 1995 revealed lateral joint space narrowing, although 
an MRI performed in December 1996 revealed no specific 
abnormalities.  A physical examination of the right ankle 
revealed some stiffness.  There was no peripheral edema.  
Dorsalis pedis and posterior tibial pulses were intact.  
Range of motion testing showed dorsiflexion from zero to 20 
degrees, plantar flexion from zero to 33 degrees, eversion 
from zero to 12 degrees, and inversion from zero to 20 
degrees.  X-rays of the ankle performed in October 1995 
revealed osteoarthritic changes at the talonavicular joint.  
The diagnosis was osteoarthritis of the right ankle.  Because 
of the time frame, the examiner said he was not convinced 
that the osteoarthritis developed because of the softball 
injury.  The examiner also indicated that the veteran had a 
mild degenerative injury to his right knee.  Although the 
veteran's right knee was not normal, the examiner believed he 
had more function than what was detected on physical 
examination.  However, X-rays of the veteran's right knee and 
ankle were unremarkable. 

In a June 1999 letter, a VA staff psychiatrist stated that 
the veteran was an outpatient lodger at the Colmery-O'Neil VA 
Medical Center on September 16, 1995, when he injured himself 
playing softball.  The psychiatrist stated that recreational 
activities were encouraged but that this particular activity 
was not required.  He also explained that the game in 
question was not managed or controlled by VA.  The 
psychiatrist stated that any activity such as softball can be 
helpful in developing body image and decreasing depression.  
The veteran suffered from depression and therefore was 
encouraged to be active.  However, at no time was he required 
to play softball. 

A copy of the Lodger Bed Unit Resident Contract was also 
submitted.  This contract explains that the Colmery-O'Neil VA 
Medical Center Lodger Bed Unit (LBU) was designed to provide 
selected veterans with a safe and secure temporary living 
environment while receiving outpatient treatment services at 
the medical center.  Nowhere is it mentioned that lodgers 
were required to participate in activities such as softball. 

The veteran testified before a hearing officer at the RO in 
December 2003.  The veteran explained that at the time of the 
injury he was residing at the Colmery-O'Neil VA Medical 
Center while participating in the Veterans Industry Program.  
He stated that residents were required to perform mandatory 
exercise and that softball was considered exercise.  However, 
he explained that it was the patients' decision to play 
softball on the day he was injured and that it was an 
unsupervised game.  The veteran also testified concerning his 
current symptoms, which included pain, swelling and 
instability of the right knee and ankle joints. 

Based on the foregoing, the Board finds that it is unclear 
whether the veteran suffers from a current disability 
involving his right knee and ankle as a result of the 
softball injury in September 1995.  However, the central 
issue in this case is whether the softball game at issue was 
a condition or incident of hospitalization for purposes of 
38 U.S.C.A. § 1151.  See VAOPGCPREC 7-97.  The question of 
whether an injury resulted from hospitalization is 
essentially an issue of fact to be determined by the Board 
upon consideration of all pertinent circumstances.  Id.  

In this case, the facts show that the softball game at issue 
was not a condition or incident of hospitalization for 
purposes of 38 U.S.C.A. § 1151.  In other words, the evidence 
shows that on September 16, 1995, VA did not require the 
veteran to play softball, the game was not administered or 
controlled by VA, and the game was not facilitated by VA in 
furtherance of a treatment objective.  Instead, the game was 
a voluntary activity provided as a service to patients for 
their own enjoyment.  In this regard, a VA psychiatrist at 
the Colmery-O'Neil VA Medical Center stated that, although 
activities were encouraged, the softball game at issue was 
not required and not managed or controlled by VA.  Moreover, 
the veteran himself stated at his December 2003 hearing that 
it was the patients' decision to play softball on the day he 
was injured and that it was an unsupervised game.  In light 
of these findings, the Board can only conclude that the 
softball game in which the veteran injured his right knee and 
ankle was not a condition or incident of hospitalization for 
purposes of 38 U.S.C.A. § 1151.  In light of this finding, 
the Board need not discuss the issue of whether the veteran 
suffers from a current disability of his right knee and right 
ankle as result of the September 1995 injury.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for a disability 
of the right knee and ankle.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  








ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a disability of the right knee and ankle 
is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



